Citation Nr: 0122196	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  97-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
secondary to treatment for service-connected dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which denied service 
connection for a nerve/muscle disability as secondary to the 
veteran's service-connected dermatitis of the scalp.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no clinical evidence that the veteran was 
treated with a mercury-containing ointment for his service-
connected scalp dermatitis or any other condition.  

3.  The veteran's peripheral neuropathy is not related to any 
service-connected disability, or to the treatment of any 
service-connected disability.


CONCLUSION OF LAW

Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In various pieces of correspondence, the veteran has asserted 
that VA treated his service-connected scalp dermatitis with a 
mercury-containing ointment.  The veteran claims that as a 
result of this ointment, he developed peripheral neuropathy.  
Accordingly, a favorable determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board notes that post-service VA treatment 
records have been obtained and VA examinations have been 
conducted.  The RO has requested that the veteran identify 
private care-givers, and has requested corresponding records.  
In addition, in a July 1997 Statement of the Case (SOC) and 
Supplemental Statements of the Case (SSOCs) dated in October 
1997 and November 2000, the veteran was notified of the 
evidence required for a grant of service connection for the 
claimed disability.  In March 2001 correspondence, the RO 
provided the veteran with information about the VCAA, the 
steps VA had taken to develop his claim, and the type of 
evidence required to establish entitlement to benefits.  
There is no indication that the veteran did not receive these 
notices, such as their return by the U.S. Postal Service as 
undeliverable.  In light of the foregoing, the Board finds 
that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  Id.

A 1946 rating decision granted the veteran service connection 
for chronic dermatitis of the scalp with falling hair, as 
residuals of dengue fever.  The award was effective in 
November 1945.  The evaluation was evaluated as 
noncompensable from November 1945 to March 1946, and as 30 
percent disabling from April 1946.  A February 1949 rating 
decision assigned a noncompensable evaluation, effective 
April 1949.  The noncompensable evaluation remains in effect.  

Private medical records have been obtained and reviewed by 
the Board.  In addition, VA outpatient and inpatient 
treatment records have been obtained and reviewed by the 
Board.  Correspondence from the Wichita VA Medical Center 
(VAMC) provides that any records of the veteran's treatment 
from 1946 to 1969 would have been retired to the Federal 
Records Center and destroyed in a fire there.

A March 1946 report from F.M.D., M.D., discloses treatment of 
the veteran for two or three weeks for falling out of the 
hair and nervousness.  Dr. D. indicated that undoubtedly this 
was the result of the veteran's activity in the Pacific 
during the war.  

Reports dated in March and April 1946 from C.P.B., M.D., note 
that the veteran had been referred to him for the care of his 
scalp and irritation of the skin.  The letter does not 
describe the treatment provided.  

A February 1947 letter to the veteran from the Oklahoma City 
RO notes that he had sought treatment in September 1946 for 
dermatitis of the scalp.

An August 1948 report from L.F.K., M.D., discloses that in 
June 1948, the veteran had consulted him regarding the 
recurrence of a fungus infection of the scalp.  Dr. K. 
advised the veteran to continue treatment as outlined by the 
VA's skin specialist and to return as soon as practical to 
the skin specialist.  

A January 1949 report from R.B.P., M.D., indicates that the 
veteran's chief complaint was trouble with the scalp.  Dr. P. 
reviewed the veteran's medical history and gave the results 
of current examination.  It was noted that the veteran had 
undergone all sorts of local treatment and ultra violet 
light, and that penicillin ointment seemed to help as much as 
any local treatment.  

An October 1955 letter to the veteran from the Oklahoma City 
VA hospital informed him that his recent communication 
regarding the refill of medication had been forwarded to the 
RO for appropriate action.

Records from the Mayo Clinic show treatment for the veteran 
in 1984 and 1987.  Included in these records is the report of 
a February 1984 electromyography (EMG).  The report 
interprets the findings as being consistent with a chronic, 
demyelinating primarily motor peripheral neuropathy.  No 
opinion was offered as to its etiology.

A report from B.P.O., M.D., dated in March 1984, provides 
that he had examined the veteran in February 1984 along with 
another physician.  An EMG was consistent with chronic 
demyelinating, primarily motor, peripheral neuropathy.  Dr. 
O. noted that the investigations for the cause of the 
veteran's neuropathy were normal or negative.  

A report from C.L.T., M.D., dated in December 1987, provides 
that she had examined the veteran at the Mayo Clinic over a 
four-day period earlier that month.  It was noted that the 
veteran came to the clinic for opinions regarding pain in the 
right side of the neck, shoulder pain primarily when doing 
heavy lifting, a right-sided hernia, and symptoms of 
intermittent upper airway obstruction, especially when 
supine.  Dr. T. provided the results of the veteran's 
examinations in detail.  She also provided the veteran's 
discharge diagnoses, which included inflammatory neuropathy.  
No opinion was offered as to its etiology.

A March 1991 report by D.H.A., M.D., provides that the 
veteran had been worked up fully.  The veteran's EMG and 
Nerve Conduction Study revealed a marked degree of peripheral 
neuropathy, more on the upper extremities than the lower.  
Dr. A. provided that the diagnosis was diffuse peripheral 
neuropathy, unknown etiology, possible autoimmune.  

The report of an April 1991 private cerebrospinal fluid 
immunoelectrophoresis notes that the examination appeared 
normal.  Oligoclonal banding was suggested for further 
evaluation, if clinically indicated.  

A January 1992 report from P.V.B., M.D., indicates that he 
had examined the veteran that month.  Dr. B. reviewed the 
results of the examinations in detail.  He summarized that 
the veteran had undergone a protracted course of primarily 
motor neuropathy, which had involved primarily the intrinsic 
hand muscles.  He noted that the exact etiology of the 
veteran's neuropathy was unclear to him at that time.  

In a February 1992 report, Dr. B. reviewed 1984 and 1987 
records from the Mayo Clinic pertaining to the veteran, as 
well as records from another private physician.  Dr. B. 
concluded that the veteran had a diffuse peripheral 
polyneuropathy which had been chronic for many years.  Dr. B. 
noted that the veteran had undergone numerous extensive 
workups at the Mayo Clinic and by the other private physician 
that had been negative.  Dr. B. said that he had informed the 
veteran that the likelihood of finding any reversible cause 
for the veteran's neuropathy was very minimal, but he would 
go ahead and order some additional neuropathic workup that 
had not been repeated recently.  

A December 1991 treatment note from W.A.F., M.D., provides 
that the veteran was seen with complaints of increasing 
weakness in his upper extremities.  Dr. F. provided the 
results of the examination.  The pertinent assessment was 
inflammatory neuropathy.  No opinion was offered as to its 
etiology.  An April 1994 progress note from Dr. W.A.F. 
indicates that the veteran complained of trouble sleeping, 
and worsening neuropathy.  Dr. W.A.F. provided the results of 
physical examination.  The relevant assessment was peripheral 
neuropathy, etiology undetermined.  

In January 1996, the veteran was provided a VA dermatologic 
examination.  The medical history section provides that the 
veteran was treated with potassium permanganate in 1945 for a 
fungus infection.  The veteran claimed that the medication he 
was given for his scalp caused a nerve and muscle condition 
that had affected his hands and resulted in weakness of grip 
and muscle wasting.  He claimed to have paperwork from the 
Mayo Clinic setting forth a possible correlation between the 
medication and the muscle wasting of his hands.  The veteran 
reported that he had not used any lotions or salves on his 
scalp since 1961.  He said that he had undergone the removal 
of two solar lesions from his scalp and forehead in January 
1996.  

Results of the current examination were provided.  The 
diagnosis was dermatitis of the scalp; history of keratotic 
lesions, post-removal areas at this time were between the 
eyebrows on the face; and nerve and muscle conditions 
secondary to possible skin treatment, to be evaluated by EMG 
and neurologist.  

The veteran underwent a VA neurologic examination in February 
1996.  The medical history section provides that the veteran 
had left-handed weakness and muscle atrophy that was first 
noted in 1984.  It had progressed to involve the right hand 
and both feet.  It was noted that in 1984 a local neurologist 
performed an EMG and told him that he might have "ALS."  In 
1984 and 1987, he sought opinions at the Mayo Clinic and was 
told that he did not have "ALS" but an "inflammatory 
neuropathy" or a "neuropathy."  The examiner noted that 
these records were not available for review.  

The examiner set forth the results of the veteran's 
examination.  He noted that the veteran's physical findings 
of distal upper extremity atrophy and soft findings of 
possible upper motor neuron lesions in the lower extremities 
would suggest a cervical myelopathy.  Other possibilities, 
owing to his report of previous EMG studies, would be a 
primarily motor neuropathy such as progressive spinal 
muscular atrophy, or chronic inflammatory demyelinating 
polyradicular neuropathy.  The examiner recommended that 
additional studies be performed with regard to whether the 
veteran had a cervical myelopathy.  

A March 1996 VA treatment note provides that the veteran 
complained of a scalp problem.  The treatment note relates 
that the veteran had been treated for a fungus on the scalp 
with ultraviolet light and a mercury salve.  Examination 
resulted in a diagnosis of actinic keratoses.  

In a December 1996 statement, W.H.F., M.D., provided that, 
according to the veteran, he had advised the veteran to stop 
using a mercury preparation on his scalp.  Dr. W.H.F. 
indicated that mercury could cause severe reactions if used 
over a period of time.  The veteran's current complaint was 
peripheral neuropathy.  He noted that mercury had to be 
considered,  but alcohol more often.

Treatment notes from R.E.B., M.D., dated in June 1997, 
indicate that the veteran complained of progressive muscle 
weakness and loss of muscle mass of the hands over the prior 
15 years.  Results of examination were provided in detail.  
Dr. R.B. provided an assessment of peripheral neuropathy with 
loss of [unclear] - questionably secondary to heavy metal 
toxicity.  

Records from a private medical center show that in June 1997 
the veteran was seen with a history of progressive muscle 
weakness and loss of muscle mass over the last 15 years.  It 
was noted that he had used mercury salve topically for 19 
years, starting in 1945, for a skin condition that began 
while in the military.  Results of current examination were 
provided.  The assessment was peripheral neuropathy with loss 
of thenar and hypothenar eminence secondary to heavy metal 
toxicity.  The veteran was seen again at the private medical 
center in October 2000, with a history of neuromuscular 
disease, secondary to heavy metal toxicity, and gradual 
decreasing of muscle mass and muscle strength.  Results of 
current examination were provided.  The pertinent assessment 
was neuromuscular disease, unknown type.

During an August 1997 personal hearing at the RO, the veteran 
explained that he had undergone dermatologic treatment at the 
Wichita VAMC from about 1946 to 1969.  He said that he had 
been prescribed an ointment that had mercury in it.  He said 
that with refills he had more than 70 containers of the 
ointment.  The containers did not have the name of the 
ointment.  The veteran said that he no longer had any of the 
containers.  

The veteran said that in 1969, a Dr. W.H.F. at the Wichita 
VAMC was shocked to learn that the veteran had been using the 
ointment for so long.  He informed the veteran that the 
ointment contained mercury and that the veteran should stop 
using it.  Dr. W.F. told him that there was a chance that he 
would develop a nervous condition as a result of the 
ointment.  

The veteran's wife testified that she had never accompanied 
the veteran to the Wichita VAMC, but she did remember him 
coming home and reporting that a VA doctor had told him to 
discontinue the ointment due to the fact that it contained 
mercury. 

At the hearing, the veteran's representative submitted 
medical evidence, discussed in this decision chronologically.  
In addition, the veteran's representative submitted VA 
documents that he alleged indicated that the veteran had 
undergone VA dermatologic treatment.  A 1962 letter to the 
veteran from the Wichita VA Center informed the veteran that 
he had been rescheduled for the skin clinic in July, as 
requested.  In addition, 15 VA forms titled Authorization to 
Report - Voucher for Mileage Allowance, dated from 1960 to 
1969, provide that the veteran was to receive treatment at 
the Wichita VA Center skin clinic.  A single such form dated 
in 1966 provides that the veteran was to receive an 
examination at the skin clinic in connection with a 
disability claim.

In an undated statement received in August 1997, J.T.T., 
M.D., provides that his experience through the years left him 
in no doubt that one could develop neurological problems from 
the use of mercury ointment.  He provided internet findings 
on this topic.  He provided the opinion that the veteran had 
definite toxic effects from mercury as evidenced with his 
hands and feet, which he had examined when the veteran was 
there.  Attached to the statement were six pages of 1996 
abstracts from the journal Neurotoxicity that described the 
results of scientific studies dealing with the cytotoxic 
effects of methylymercury and mercuric chloride on laboratory 
animals.  

In August 1997, the veteran also submitted an abstract from 
the journal Dermatologica regarding the case of a 72-year old 
man who presented with peripheral neuropathy after a 40-year 
use of an ammoniated mercury ointment.  After examination and 
treatment, it was believed that the patient's condition was 
caused by percutaneous absorption of mercury, and it was 
noted that ammoniated mercury ointments should have no role 
in the current management of skin disorders.  

In an undated statement received in August 1997, Dr. W.H.F. 
provided that he did not remember the veteran as a patient 
while he was employed at the VA in Wichita.  Dr. W.H.F. did 
recall ordering a stop on the use of mercury on a veteran 
while employed by the VA in Wichita.  

In an October 1997 report, a VA physician reviewed the 
veteran's medical records.  He noted that the 1955 
prescription drug Pragmatar did not contain mercury.  The VA 
physician speculated that it was very possible that the 
veteran had been prescribed ammoniated mercury ointment, 
which had been widely used for a variety of skin irritations.  
However, there was no documentation of such prescription in 
the record.  This might have been the prescription medication 
that Dr. W.F. stopped due to the hazard of mercury 
absorption.  The VA physician concluded that over the prior 
13 years, the veteran apparently had slowly progressing 
peripheral neuropathy.  Multiple extensive competent 
examiners had found no satisfactory confirmatory diagnosis 
regarding the cause.  Heavy metal testing was performed on 
several occasions but none of the examiners had included 
mercury toxicity was a possible cause.  The evidence in the 
record was insufficient to accept reasonable doubt for 
dermatologic prescription which presumably contained mercury 
and late development of unclassified peripheral neuropathy.  
In addition, the VA physician noted that the actinic 
keratoses that had been removed from the veteran's scalp, 
face and ears had no relation to possible mercury exposure.

Turning to the pertinent laws and regulations, a claimant 
with active service may be granted service connection for 
disease or disability either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, a veteran with active service 
may be granted secondary service connection for disease or 
disability proximately due to or the result of a service-
connected disability or injury.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

Based on a review of the record, the Board concludes that the 
veteran does currently suffer from peripheral neuropathy.  
However, the preponderance of the evidence is against 
entitlement to service connection for this disability, 
secondary to treatment for service-connected dermatitis.  
Intially, it is observed that there is no documented evidence 
that any ointments containing mercury were prescribed by VA 
as treatment for the service-connected dermatitis, or that 
any treatment with mercury-containing ointments, if any, 
resulted in the veteran's peripheral neuropathy.

The Board first recognizes the veteran's testimony that VA 
prescribed a mercury-containing ointment for the treatment of 
his dermatitis, and that in 1969 Dr. W.H.F. directed him to 
discontinue the treatment.  However, as a layperson, the 
veteran is not competent to provide testimony requiring 
medical knowledge, such as a review of his medical treatment, 
or the chemical composition of his medications.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He has said that he does 
not have either copies of the prescriptions or containers of 
the medication in question.

In fact, there is no medical evidence that the veteran was 
ever prescribed, or ever used, any ointments containing 
mercury for treatment of his service-connected dermatitis or 
any other condition.   Dr. W.H.F.'s statement that he had 
stopped the use of mercury on a patient while working for VA 
in Wichita does not indicate that it is at least as likely as 
not that this particular veteran used such medication.  In 
fact, the common and widespread use of such treatment, as 
pointed out by the VA physician in October 1997, makes it 
less likely that it was this particular veteran whose use of 
such treatment was stopped by Dr. W.H.F. 

Similarly, there is no medical evidence that the veteran's 
peripheral neuropathy is due to the use of a mercury-
containing ointment.  As a layperson, the veteran is not 
competent to offer medical opinions as to the etiology of his 
peripheral neuropathy.  Id.  

Turning to the actual clinical evidence, in October 1997 the 
VA physician concluded that the evidence in the record was 
insufficient to accept that a dermatologic prescription used 
by the veteran had contained mercury and later led to the 
development of unclassified peripheral neuropathy.  The Board 
finds that this opinion is of great probative value.  The VA 
physician referred to specific facts in the veteran's record 
to support his conclusion: there were no clinical records of 
the prescription of a mercury-containing ointment, multiple 
examiners had found no satisfactory confirmatory diagnosis 
regarding the cause of the veteran's peripheral neuropathy, 
and although heavy metal testing had been performed on 
several occasions, none of the examiners had included mercury 
toxicity as a possible cause.

Many of the clinical records demonstrate that the etiology of 
the veteran's peripheral neuropathy is unknown.  The private 
treatment reports dated in March 1984, March 1991, December 
1991, and January 1992 indicate that the etiology of his 
peripheral neuropathy was unclear, undetermined, or unknown, 
possibly auto immune. These assessments were variously based 
on current physical examinations, record reviews, and 
clinical tests such as EMGs and nerve conduction studies.  

The Board recognizes that some records in the claim file 
appear to link the veteran's current peripheral neuropathy to 
use of mercury-containing ointment.  However, a close 
examination of these records indicates that they have little 
probative value.  

The diagnosis provided during the January 1996 VA 
dermatologic examination is significant in that it only 
raised the possibility that the veteran's nerve and muscle 
conditions were related to skin treatment.  Similarly, the 
June 1997 private assessment only raised the possibility that 
the veteran's peripheral neuropathy was secondary to heavy 
metal toxicity.  Neither of these assessments provide 
opinions that it is at least as likely as not that the 
veteran's current peripheral neuropathy was caused by use of 
mercury-containing ointment.  As a result, the Board finds 
that that they do not constitute significant probative 
evidence as to the etiology of the veteran's current 
disability.  

The June 1997 private assessment of peripheral neuropathy 
with loss of thenar and hypothenar eminence secondary to 
heavy metal toxicity, appears to be based in large part on 
the veteran's own history of mercury exposure and his own 
recitation of the results of his post-service examinations 
and studies.  Accordingly, the June 1997 assessment is not 
probative or material to the etiology of the veteran's 
peripheral neuropathy.  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).  At 
any rate, evaluation by the same facility in October 2000 led 
to a different assessment, specifically neuromuscular 
disease, unknown type.  

The opinion set forth in the August 1997 private report also 
fails to indicate that it was based on a review of any 
records pertaining to treatment of the veteran's dermatitis 
or peripheral neuropathy, or on a review of the reports of 
the various post-service clinical studies and workups that 
the veteran underwent.  Therefore, it too fails to constitute 
evidence that is probative or material to the etiology of the 
veteran's peripheral neuropathy.  Id.

Finally, the Board finds that the scientific abstracts are 
not probative to the veteran's claim.  The abstracts set 
forth in Neurotoxicity describe particular, discrete 
scientific studies performed on laboratory animals.  It has 
not been shown how these studies apply or relate to the facts 
of the veteran's own specific situation.  Similarly, the 
abstract from Dermatologica refers to a subject patient other 
than the veteran, with a very different factual history.  It 
has not been shown how the subject patient's history relates 
to the specific facts of the veteran's situation.  None of 
these abstracts constitute evidence that is at least as 
likely as not that the veteran's peripheral neuropathy was 
actually caused by use of mercury-containing ointments.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
peripheral neuropathy, secondary to treatment for service-
connected dermatitis.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.310.


ORDER

Service connection for peripheral neuropathy, secondary to 
treatment for service-connected dermatitis, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

